Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 1 of 10




                      Exhibit 8
      Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 2 of 10




 DISTRICT COURT
 CITY & COUNTY OF DENVER, COLORADO
 1437 Bannock Street                                          DATE FILED: July 16, 2015 11:32 AM
                                                              CASE NUMBER: 2014CV34530
 Denver, Colorado 80202

 Plaintiffs:
 STATE OF COLORADO, ex rel. CYNTHIA H.
 COFFMAN, ATTORNEY GENERAL, and                           COURT USE ONLY
 JULIE MEAD, ADMINISTRATOR,
 UNIFORM CONSUMER CREDIT CODE,
                                                      Case Number:
 v.
                                            2014CV34530
 Defendants:
 CENTER FOR EXCELLENCE IN HIGHER Courtroom: 275
 EDUCATION, INC., a not-for-profit company;
 COLLEGEAMERICA           DENVER, INC.  and
 COLLEGEAMERICA ARIZONA, INC., divisions
 thereof, d/b/a COLLEGEAMERICA; STEVENS-
 HENAGER COLLEGE, INC., a division thereof,
 d/b/a     STEVENS-HENAGER         COLLEGE;
 COLLEGEAMERICA SERVICES, INC., a division
 thereof; THE CARL BARNEY LIVING TRUST;
 CARL BARNEY, Chairman; and ERIC JUHLIN,
 Chief Executive Officer,
             COURT’S ORDER RE: PRELIMINARY INJUNCTION

      THIS MATTER comes before the Court on the State’s motion for preliminary
injunction filed on December 30, 2014. Defendants filed a response on February 27,
2015. The State filed a reply on March 24, 2015. A preliminary injunction hearing
commenced on April 20, 2015 and continued through April 24, 2015. Closing
arguments were held on May 8, 2015.

       The Court, having reviewed the related pleadings and relevant portions of the
Court’s file, and being fully advised in the premises herein, Finds and Orders as
follows:

                                 BACKGROUND

       I.    Overview

       The Center for Excellence in Higher Education, Inc. (“CEHE”) is an Indiana
not-for-profit corporation established in 2006. On December 31, 2012, Stevens-
Henager College, Inc., CollegeAmerica Denver, Inc., CollegeAmerica Arizona, Inc.,

                                         1
                                                           Respondent Ex. 8 - 1
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 3 of 10



California College, Inc., and CollegeAmerica Services, Inc., merged into CEHE
(collectively “CollegeAmerica”).

       Prior to the December 31, 2012 merger with CEHE, Defendant Barney was
the owner and sole shareholder of Stevens-Henager College, Inc., CollegeAmerica
Denver, Inc., CollegeAmerica Arizona, Inc., California College San Diego, Inc.,
California College, Inc., and CollegeAmerica Services, Inc. Following the merger,
Defendant Barney continued to serve as the chairman and sole member of CEHE.

     In May 2010, Defendant Juhlin was hired to serve as President and Chief
Executive Officer of CollegeAmerica. Defendant Juhlin presently serves in this role.

       CollegeAmerica is accredited by ACCSC. To become accredited by a national
accrediting body known as ACCSC, and to maintain accreditation, a college must
satisfy ACCSC’s “Standards,” which are requirements set by ACCSC that cover the
college’s advertising, admissions, all aspects of a college’s degree and course
offerings, and student outcomes, including student satisfaction, graduation rates,
and employment rates.

      II.   Advertisements and the Enrollment Process

     CollegeAmerica advertises on television, on the radio, through print media
and mailers, and over the Internet.

       CollegeAmerica’s advertisements typically contain a telephone number for
potential students to call. The purpose of the advertisements is to encourage
students to call CollegeAmerica to schedule an appointment to visit one of the
school’s campuses for an admissions interview.

      Interested prospective students are encouraged to visit a CollegeAmerica
campus. During the campus visit, the potential student tours the campus and meets
with an Admissions Consultant and a Financial Planner. Prospective students that
decide to enroll must sign an Enrollment Agreement. The Enrollment Agreement
contains the terms of enrollment and several prominent disclosures.

       Enrollment in CollegeAmerica is a multi-step process which takes place over
several weeks. It is designed to provide students with information about attending
CollegeAmerica.     The process is also designed to provide information and
disclosures. The series of mutually-reinforcing steps provides progressively more
information to prospective students as they advance through the enrollment
process. No student incurs any financial obligation until after completing the
enrollment process and attending the first three weeks of classes.




                                         2
                                                           Respondent Ex. 8 - 2
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 4 of 10



      CollegeAmerica monitors its admissions consultants and other employee’s
interactions with prospective students to ensure that they are following the
College’s rules and procedures.

      III.   EduPlan Loans

       CollegeAmerica offers students gap funding through an institutional loan
program, called EduPlan. Students qualify for EduPlan loans regardless of their
credit history. CollegeAmerica does not perform any underwriting prior to issuing
an EduPlan loan.


                             STANDARD OF REVIEW

       C.R.S. § 6-1-110(1) authorizes a court to issue a preliminary injunction to
enjoin ongoing violations of the CCPA:

      Whenever the attorney general or a district attorney has cause to
      believe that a person has engaged in or is engaging in any deceptive
      trade practice listed in section 6-1-105 or part 7 of this article, the
      attorney general or district attorney may apply for and obtain, in an
      action in the appropriate district court of this state, a temporary
      restraining order or injunction, or both, pursuant to the Colorado rules
      of civil procedure, prohibiting such person from continuing such
      practices, or engaging therein, or doing any act in furtherance thereof.
      The court may make such orders or judgments as may be necessary to
      prevent the use or employment by such person of any such deceptive
      trade practice or which may be necessary to completely compensate or
      restore to the original position of any person injured by means of any
      such practice or to prevent any unjust enrichment by any person
      through the use or employment of any deceptive trade practice.

C.R.S. § 6-1-110(1).

        The purpose of the CCPA’s provision for injunctions is to provide “prompt,
economical, and readily available remedies against consumer fraud.” W. Food Plan,
Inc. v. Dist. Court, 598 P.2d 1038, 1041 (Colo. 1979). Granting preliminary
injunctive relief is within the sound discretion of the trial court, and its ruling will
not be disturbed on appeal unless it is manifestly unreasonable, arbitrary or unfair.
Board of County Commissioners v. Fixed Base Operators, 939 P.2d 464, 467 (Colo.
App. 1997).

      The Court “has a duty to ensure that the injunctive decree will effectively
redress the proven violations and prevent further ones” where the Court finds that
there have been numerous, long-range, and repeated violations of the CCPA. State

                                           3
                                                               Respondent Ex. 8 - 3
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 5 of 10



ex rel Woodard v. May Dep’t Stores Co., 849 P.2d 802, 806 (Colo. App. 1992)
(affirmed in part and reversed in part on other grounds by May Dep’t Stores Co. v.
State ex rel Woodard, 863 P.2d 967 (Colo. 1993).

       When assessing injunctive relief, the Court must consider whether the relief
adequately addresses the Defendants’ violations of the CCPA and whether the relief
will prevent future harm. May Dep’t Stores, 863 P.2d at 978; see also Federal Trade
Comm’n v. Think Achievement Corp., 144 F.Supp. 2d 1013 (N.D. Ind. 2000)
(upholding permanent injunction based on federal courts’ broad authority to
restrain acts which are of the same class or type as the unlawful acts defendant has
committed), aff’d in relevant part rev’d in part on other grounds, 312 F.3d 259 (7th
Cir. 2002).

                                    ANALYSIS

      For claims brought under the CCPA, the State’s motion for a preliminary
injunction is subject to the test annunciated in Rathke v. MacFarlane, 648 P.2d 648,
653-54 (Colo. 1982). The Rathke factors are (a) there is a reasonable probability of
success on the merits; (b) there is a danger of real, immediate, and irreparable
injury which may be prevented by injunctive relief; (c) there is not plain, speedy,
and adequate remedy at law; (d) the granting of the preliminary injunction will not
disserve the public interest; (e) the balance of the equities favors entering an
injunction; and (f) the injunction will preserve the status quo pending a trial on the
merits. Id.

       For claims brought under the UCCC, there must be reasonable cause to
believe that the Defendant is engaging in or is likely to engage in unconscionable
conduct under UCC § 5-6-112. State ex rel. Salazar v. Cash Now Store, Inc., 12 P.3d
321, 325 (Colo. App. 2000) (“We agree with the State's contention that the court
should have made its determination of whether to grant the preliminary injunction
under the UCCC's standard, rather than C.R.C.P. 65 and Rathke v. MacFarlane,
supra.”) (affirmed in relevant part by State ex rel. Salazar v. The Cash Now Store,
Inc., 31 P.3d 161, 167 (Colo. 2001)).

      I.     CollegeAmerica’s Advertisments


       The Court finds that there is a reasonable probability of success on the merits
for a very limited portion of the State’s claim pursuant to the CCPA.

      For a representation or statement to violate the CCPA it must be false,
deceptive, or misleading. See State of Colo. v. Mandatory Poster Agency, Inc., 260
P.3d 9, 14 (Colo. App. 2009); Rhino Linings USA, Inc. v. Rocky Mountain Rhino
Lining, Inc., 62 P.3d 142, 148 (Colo. 2003) (en banc).


                                          4
                                                             Respondent Ex. 8 - 4
       Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 6 of 10



      The representation or statement must also “significantly impact[ ] the public
as actual or potential consumers of the defendant’s goods, services, or property.”
Rhino Linings, 62 P.3d at 146-147 (“Three affected dealers out of approximately 550
worldwide does not significantly affect the public.”); Hall v. Walter, 969 P.2d 224,
234 (Colo. 1998).

      The Court reviews CollegeAmerica’s advertisements as a whole to determine
whether there is a reasonable probability that CollegeAmerica has engaged in
deceptive trade practices. State ex rel. Suthers v. Mandatory Poster, 260 P.3d. at 14-
15.

      CollegeAmerica      ran   an   advertisement   that   contained   the   following
representations:

   •    “You could Make More Money and Have a Real Career with the Right
        Degree.”

   •    “Higher Education Could Mean Potentially Higher Earnings!”

   •    “You could earn about a million dollars more* over your lifetime if you hold
        the right degree.”
           o The * refers to a footnote on the ad that states, “The amount of
               increased earnings varies by field and degree, and your actual earnings
               could be more or less than $1,000,000. Source: U.S. Census Bureau
               [website provided].”

   •    “According to the National Association of Colleges and Employers’ (NACE)
        Fall 2010 Salary Survey, starting offers for graduates with a bachelor’s
        degree in computer science averaged $60,473.”

   •    “Starting offers for graduates with a bachelor’s degree in information sciences
        and systems averaged $52,530.”

   •    “For those with a degree in management information systems/business data
        processing, starting offers averaged $48,932.”

   •    “In 2011, median starting salary for graduates with a bachelor’s degree in
        accounting was $44,700.²”
           o The ² refers to a footnote citing to the web page of the U.S. Bureau of
              Labor Statistics and states, “The actual salary may be higher or
              lower.”
           o
   •    “Salary ranges for graduates with a degree in accounting in 2010 were from
        $38,940 (the lowest 10%) to $106,880 (the top 10%).”

                                           5
                                                              Respondent Ex. 8 - 5
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 7 of 10



Pl. Ex. 4 at CollegeAmerica: DPOS004846

      CollegeAmerica Associate’s degree graduates earn, on average, $10.97 per
hour. On the assumption that these graduates work and are paid for 2,080 hours
per year, their starting annual wage would be $22,817.60.

      CollegeAmerica’s Bachelor’s degree graduates earn, on average, $14.76 per
hour. On the assumption that these graduates work and are paid for 2,080 hours
per year, their starting annual wage would be $30,700.80.

      CollegeAmerica’s records show that the average starting annual wages for
students who graduated with a Bachelor’s degree in Accounting was $27,810.00.

      Students who graduated with one of the four Computer Science Bachelor’s
degrees offered by CollegeAmerica had average starting annual wages of
$31,637.00.

      The National Association of Colleges and Employers (“NACE”) publishes an
annual survey of nationwide starting salaries. CollegeAmerica cited the NACE
survey in their advertisements.

      In the years 2010-2014, NACE reported starting salaries for Bachelor’s
degree holders that ranged from approximately $44,000.00 to approximately
$50,000.00. The average starting salary for this five-year period, according to
NACE, was $47,336.00.

       Based on CollegeAmerica’s records, the NACE nationwide starting salary
averages for Bachelor’s degree holders are not representative of the starting
salaries CollegeAmerca graduates can expect to earn.

       The Court finds that the national wage data in CollegeAmerica’s ads are not
representative of the average starting salaries that CollegeAmerica graduates can
expect to earn. Although CollegeAmerica’s advertisements in the State’s Exhibit 4
contain literally true statements about national wages, such statements can be
pieced together in such a manner as to create a false expectation of the average
CollegeAmerica graduate’s starting salary. See, e.g., Donaldson v. Read Magazine,
Ind., 333 U.S. 178, 188-89 (1948) (“Advertisements as a whole may be completely
misleading although every sentence separately considered is literally true. This
may be because things are omitted that should be said, or because advertisements
are composed or purposefully printed in such a way as to mislead.”).

       The State does not need to establish irreparable harm when enforcing a
statute in the public interest. See Kourlis v. District Court, 930 P.2d 1329, 1336
(Colo. 1997); see also Lloyd A. Fry Roofing Co. v. State Dep’t of Health Air Pollution
Variance Bd., 553 P.2d 800, 808 (Colo. 1976) (“[I]t is not necessary to prove

                                           6
                                                              Respondent Ex. 8 - 6
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 8 of 10



irreparable injury or threat thereof, where the suit is in behalf of the public”)
quoting Conway-Bogue v. Bar Association, 312 P.2d 998, 1004 (Colo. 1957); Bd. of
Comm’rs v. Vandeower, 205 P.3d 423, 431 (Colo. App. 2001) (finding that actions
brought on behalf of the public that are “imbued with great public importance”
dispense with the “immediate and irreparable injury” requirement).

       Obviously, the harm that the State is seeking to prevent is consumers
enrolling in CollegeAmerica under false promises. Prior to the preliminary
injunction hearing on April 20, 2015, CollegeAmerica voluntarily pulled all
advertisements containing statements about national wages from its solicitation
campaign. In light of this voluntary action, the Court finds that there is no harm
which may be prevented by injunctive relief pending the outcome of this case. The
Court further finds that the balance of the equities favors not entering an injunction
at this time. Id.

       Considering CollegeAmerica’s voluntary removal of all advertisements
containing the NACE starting salary information during the pendency of this case,
a preliminary injunction will not issue.

       In regards to CollegeAmerica’s other advertisements, the State has not met
its burden for the purposes of a preliminary injunction.

      II.    Admissions Process

      Enrollment in CollegeAmerica is a multi-step process which takes place over
several weeks. It is designed to provide students with accurate information about
the considerations most students find material in deciding whether to attend
CollegeAmerica. The process is also designed to provide information and disclosures
deemed necessary and appropriate by state, federal, and accrediting oversight
agencies. The series of mutually-reinforcing steps provides progressively more
information to prospective students as they advance through the enrollment
process. No student incurs any financial obligation until after completing the
enrollment process and attending the first three weeks of classes, which do not start
until at least one week after the student signs the Enrollment Agreement, and
several weeks after the student first saw any CollegeAmerica advertisement.

      The process provides institutional safeguards to ensure that prospective
students get the accurate information they need to make an informed decision about
whether to enroll.

      The Court finds that the State has not met its burden pursuant to Rathke in
regards to its claim relating to the Admissions Process.

      III.   EduPlan Loans


                                          7
                                                             Respondent Ex. 8 - 7
     Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 9 of 10



      The State asserts CCPA and UCCC claims relating to CollegeAmerica’s
EduPlan program. The Court finds that the State has not established a reasonable
probability of success under either the UCCC or CCPA for its claims relating to the
EduPlan program.

       First, the Court will address the State’s CCPA claims relating to EduPlan.
The State alleges that CollegeAmerica advertisements are misleading when they
state that EduPlan helps make college “affordable.”

      CollegeAmerica offers students gap funding through an institutional loan
program, called EduPlan. EduPlan plan loans help students who may otherwise be
unable to attend CollegeAmerica pay for tuition. No credit check is required for
EduPlan loans.

       The terms of EduPlan loans are clearly disclosed. The loan amount, interest
rate, and total payments are clearly provided. CollegeAmerica monitors its
financial planner’s interactions with prospective students to ensure that they are
following the College’s rules and procedures.

      There is no evidence of the College providing any false or misleading
information about EduPlan loans. Further CollegeAmerica’s statements that
EduPlan helps make college “affordable” is not misleading.

        Advertisements stating that the College’s “gap” student loan program, which the College
calls EduPlan helps make college more “affordable.” See Motion ¶¶ 140-141. Defendants’
primary response is that the advertisements are true. Without EduPlan many students would not
be able to pay tuition; therefore, the loans do help students to afford college.

      The State has not established a reasonably probability of success under the
CCPA that CollegeAmerica’s engaged in deceptive conduct through its statements
that EduPlan helps make college “affordable.”

       Second, the Court will consider the State’s UCCC claims relating to EduPlan.
The State alleges that EduPlan loans are unconscionable because the College
should have known that there was no possibility of repayment. The State further
alleges that EduPlan loans are unconscionable because student-borrowers do not
receive substantial benefits from the loan.

      The EduPlan loans are credit transactions under the UCCC. C.R.S. §§ 5-1-
301(11), (12). CollegeAmerica’s practices related to EduPlan are subject to C.R.S.
§5-6-112, which prohibits sellers of credit in the state of Colorado from engaging in
unconscionable conduct in inducing consumers into credit transactions.

      The State has not produced sufficient evidence that there is a reasonable
probability that CollegeAmerica’s EduPlan loans violate the UCCC.

                                              8
                                                                   Respondent Ex. 8 - 8
    Case 2:19-cv-00877-DB-CMR Document 16-9 Filed 12/12/19 Page 10 of 10



      Accordingly, the State has not met its burden in regards to its claims relating
to EduPlan for the purposes of preliminary injunction.

                                    CONCLUSION

      The Court Finds the Following:

        I.   In light of CollegeAmerica’s voluntary removal of all advertisements
             containing the NACE starting salary information, the Court ORDERS
             that a preliminary injunction is not necessary will not issue.

       II.   In regards to the State’s other claims, the Court FINDS that the State
             has not met its burden for the purposes of preliminary injunction.

      IT IS THEREFORE ORDERED that the State’ Motion for Preliminary
Injunction is hereby DENIED.


DONE THIS 16th day of July, 2015.

                                             BY THE COURT:




                                             _________________________________
                                             R. MICHAEL MULLINS
                                             District Court Judge




                                         9
                                                            Respondent Ex. 8 - 9
